                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mo llo Building
                                                     One Saint Andrew 's Pla=a
                                                     Ne w York, New York 1000 7



                                                      July 2, 2021


 By ECF and Email
                                                                       MEMO ENDORSED
 The Honorable Sidney H, Stein
 United States District Judge
 Southern District of New York
 Daniel Patrick Moynihan United States Courthouse
 500 Pearl Street
 New York, NY 10007

     Re:    United States v. Kevin Richard Dennis, 21 CR 142 (SHS)

 Dear Judge Stein,

         With the previously confirmed consent of the defendant, the Government respectfully
 submits this letter to request that the Court exclude time under the Speedy Trial Act from today,
 July 2, 2021 through the date of the forthcoming conference on July 8, 2021 pursuant to 18 U,S.C.
 § 3161 (h)(7) on the basis that the interests of the public and the defendant in a speedy trial are
 outweighed here by the interests of the defendant in having further time in advance of that
 conference and any trial in which to review discovery and consider the possibility of a pretrial
 disposition with the benefit of advice from the defendant's counsel. The Court previously
 excluded time through today .

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                           By:~~~1J4
                                              Thomas John Wright
                                              Assistant United States Attorney
                                              (212) 637-2295

 cc: Marlon Kirton (Counsel to Defendant Kevin Richard Dennis) (by ECF and email)
The time is excluded from calculation under the Speedy Trial Act from today until July 8, 2021. The
Court finds that the ends of justice served by this continuance outweigh the best interests of the public
and the defendant in a speedy trial pursuant to 18 U.S.C. 3161(h)(7)(A).

Dated: New York, New York
       July 6, 2021
